 In the Matter of NEWPORT NEWS CHILDREN'SDRESS COMPANY, EM-PLOYERandINTERNATIONAL LADIES'.GARMENT WORKERS' UNION7PETITIONERCase No. 5-RC-573.-Decided April 14, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold G.Biermann, hearing officer. - The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.For reasons stated below, the Employer contended that the hold-ing of a hearing in this case was illegal and therefore it refused topresent any evidence or adduce any testimony on the nature of itsbusiness or on other questions.The hearing officer, over the objectionof the Employer, introduced the transcript of a hearing held 14 monthspreviously in Case No. 5-RC-235, to which the Employer was a party.This transcript contained testimony concerning the relation of thebusiness of the Employer to commerce.At the hearing herein, theEmployer did not present any evidence to rebut the testimony adducedby the Petitioner to the effect that the operations of the Employer con-tinued substantially the same as they were at the time of the prior hear-ing.Our commerce findings below, therefore, are based on the wholerecord herein, including the transcript of the previous hearing.The Employer has an office and plant at Newport News, Virginia,where it is engaged in the manufacture of children's dresses, andemploys approximately 60 persons.The Employer works on a con-tract basis, and does the sewing of the dresses only. It receives thematerials already cut from a concern in Harrisburg, Pennsylvania,sews them, and returns them to Harrisburg to be finished.During89 NLRB No. 58.442 NEWPORT NEWS CHILDREN'S DRESS COMPANY443the last 6 months of 1948, the Employer received in excess of $10,000for its work.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.For its convenience in operation, the Petitioner establishes dis-tricts on a geographical basis to perform certain organizational andadministrative functions.The Employer's business is within what thePetitioner calls its Maryland-Virginia District.The Employer assertsthat this district is the real party in interest in this proceeding andshould have been the petitioner. It further contends that since thealleged real party in interest is not in compliance with Section 9 (f),(g), and (h) of the Act, the petition should be dismissed. It is thiscontention on Which the Employer based its stand that the hearingwas illegally held and therefore refused to present evidence therein.The Maryland-Virginia District does not enter into collective bargain-ing agreements.Membership cards are made out to the Petitionerdirectly, and the authorizations 1 designate, the Petitioner.Underthese circumstances we find that the Maryland-Virginia District is amere servicing arm of the Petitioner which does not come within themeaning of a labor organization as defined in Section 2 (5) of the Act,and consequently that its failure to comply separately with the provi-sions of Section 9 (f), (g), and (h) of the Act does not affect therights of the Petitioner.2We find that the Petitioner is a labor organization claiming to rep-.resent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer Within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.31The Employer questions the adequacy of the showing of interest made by the Petitioner,asserting that the authorization cards used to support the petition were the same onesused in the earlier case involving these parties.We reaffirm our consistent holding thatthe showing of interest is a matter for administrative determination and may not belitigated at the hearing.Hoyden Chemical Corporation,85 NLRB 1181 ;Hughes AircraftCompany,81 NLRB 867.Moreover, the record shows that the authorizations submitted bythe Petitioner were all signed within the 6-week period preceding the filing of the petition.2RockHill Printing& FinishingCompany,82 NLRB 932 ; F. Straussand Son, Inc.,80NLRB 26.3 The Employer moved to dismiss the petition on the ground that charges of unfair laborpractices filed against it by the Petitioner are still pending, asserting that a free electioncannot be held in the face of the alleged slanderous accusations contained in those charges.We do not believe that the rights of the Employer or freedom of choice of the employeeswill he prejudiced by holding an election at this time. Since the Petitioner has waivedany right to object to an election held in the present proceedings on the basis of any actsalleged as unfair labor practices in its charges, we deny the Employer's motion to dismissthe petition.Modern Upholstered Chair Company, Inc.,84 NLRB 95 ;Wilson & Co., Inc.,80 NLRB 1466. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find that all employees of the Employer at Newport News,Virginia, excluding office clerical employees,4 guards, and supervisorswithin the meaning of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act:DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding, those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Ladies' Garment Workers' Union.4We exclude office cerical employees in accordance with our customary practice.WesternElectric Company,Inc.,85 NLRB 227 ;Blae Star Airlines,Inc., 73NLRB 663.